Case 4:17-cv-00092-TWP-DML Document 82 Filed 03/11/19 Page 1 of 1 PageID #: 710



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 STATE FARM FIRE AND CASUALTY                          )
 COMPANY a/s/o JAMES C. HALL,                          )
                                                       )
                Plaintiff,                             )
                                                       )
                v.                                     )       No. 4:17−cv−00092−TWP−DML
                                                       )
 ELECTROLUX HOME PRODUCTS,                             )
 INC., et al.                                          )
                                                       )
                Defendants.                            )

                                               ORDER

        This Court, having considered the Stipulation of Dismissal with Prejudice submitted by

 the parties, finds that the Stipulation should be approved.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action is

 dismissed with prejudice as to Defendant Electrolux Home Products, Inc., the parties to bear

 their own costs, including attorneys’ fees.

        Only Defendant Nueva Generation Manufacturas S.A. DE C.V. remains in this case,

 and they have not answered or appeared.




        Date: 3/11/2019                                    ________________________
                                                           Hon. Tanya Walton Pratt, Judge
                                                           United States District Court
                                                           Southern District of Indiana



 Distributed Electronically to Registered Counsel of Record.
